 
STOCK PLEDGE AGREEMENT
 
This Stock Pledge Agreement (this “Agreement”), dated as of November 30, 2007,
among LV ADMINISTRATIVE SERVICES INC., as administrative and collateral agent
for the Creditor Parties (as defined below) (the “Pledgee”), NEWMARKET
TECHNOLOGY, INC., a Nevada corporation (the “Company”), and each of the other
undersigned parties (the Company and each such other undersigned party, a
“Pledgor” and collectively, the “Pledgors”).
 
BACKGROUND
 
The Company has entered into a Security Agreement dated as of the date hereof
(as amended, modified, restated or supplemented from time to time, the “Security
Agreement”), pursuant to which the Pledgee and the other Creditor Parties (as
defined in the Security Agreement) party thereto provides or will provide
certain financial accommodations to the Company and certain subsidiaries of the
Company.
 
In order to induce the Pledgee and the other Creditor Parties to provide or
continue to provide the financial accommodations described in the Security
Agreement, each Pledgor has agreed to pledge and grant a security interest in
the collateral described herein to the Pledgee on the terms and conditions set
forth herein.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
 
1.  Defined Terms.  All capitalized terms used herein which are not defined
shall have the meanings given to them in the Security Agreement.
 
2.  Pledge and Grant of Security Interest.  To secure the full and punctual
payment and performance of (the following clauses (a) and (b), collectively, the
“Obligations”) (a) all obligations owing to Pledgee and the other Creditor
Parties under the Security Agreement and the Ancillary Agreements (the Security
Agreement and the Ancillary Agreements, as each may be amended, restated,
modified and/or supplemented from time to time, collectively, the “Documents”)
and (b) all other obligations and liabilities of each Pledgor to the Pledgee and
the other Creditor Parties whether now existing or hereafter arising, direct or
indirect, liquidated or unliquidated, absolute or contingent, due or not due and
whether under, pursuant to or evidenced by a note, agreement, guaranty,
instrument or otherwise, including, without limitation, obligations of each
Pledgor for post-petition interest, fees, costs and charges that would have
accrued or been added to the Obligations but for the commencement of such case),
each Pledgor hereby pledges, assigns, hypothecates, transfers and grants a
security interest to the Pledgee, for the ratable benefit of the Creditor
Parties, in all of the following (the “Collateral”):
 
(a)  the shares of stock or other equity interests set forth on Schedule A
annexed hereto and expressly made a part hereof (together with any additional
shares of stock or other equity interests acquired by any Pledgor, the “Pledged
Stock”), the certificates representing the Pledged Stock and all dividends,
cash, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Stock;
 
(b)  all additional shares of stock or other equity interests of any issuer
(each, an “Issuer”) of the Pledged Stock from time to time acquired by any
Pledgor in any manner, including, without limitation, stock dividends or a
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off (which shares shall be deemed to be part of
the Collateral), and the certificates representing such additional shares, and
all dividends, cash, instruments and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares; and
 
 
 

--------------------------------------------------------------------------------

 
(c)  all options and rights, whether as an addition to, in substitution of or in
exchange for any shares of any Pledged Stock and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such options and rights.
 
3.  Delivery of Collateral.  All certificates representing or evidencing the
Pledged Stock shall be delivered to and held by or on behalf of Pledgee pursuant
hereto and shall be accompanied by duly executed instruments of transfer or
assignments in blank, all in form and substance satisfactory to the
Pledgee.  Each Pledgor hereby authorizes the Issuer upon demand by the Pledgee
to deliver any certificates, instruments or other distributions issued in
connection with the Collateral directly to the Pledgee, in each case to be held
by the Pledgee, subject to the terms hereof.  Upon the occurrence and during the
continuance of an Event of Default (as defined below), the Pledgee shall have
the right, during such time in its discretion and without notice to the Pledgor,
to transfer to or to register in the name of the Pledgee or any of its nominees
any or all of the Pledged Stock.  In addition, the Pledgee shall have the right
at such time to exchange certificates or instruments representing or evidencing
Pledged Stock for certificates or instruments of smaller or larger
denominations.
 
4.  Representations and Warranties of each Pledgor.  Each Pledgor jointly and
severally represents and warrants to the Pledgee (which representations and
warranties shall be deemed to continue to be made until all of the Obligations
have been paid in full in cash and each Document and each agreement and
instrument entered into in connection therewith has been irrevocably terminated)
that:
 
(a)  the execution, delivery and performance by each Pledgor of this Agreement
and the pledge of the Collateral hereunder do not and will not result in any
violation of any agreement, indenture, instrument, license, judgment, decree,
order, law, statute, ordinance or other governmental rule or regulation
applicable to any Pledgor;
 
(b)  this Agreement constitutes the legal, valid, and binding obligation of each
Pledgor enforceable against each Pledgor in accordance with its terms;
 
(c)  (i) all Pledged Stock owned by each Pledgor is set forth on Schedule A
hereto and (ii) each Pledgor is the direct and beneficial owner of each share of
the Pledged Stock;
 
(d)  all of the shares of the Pledged Stock have been duly authorized, validly
issued and are fully paid and non-assessable;
 
(e)  no consent or approval of any person, corporation, governmental body,
regulatory authority or other entity, is or will be necessary for (i) the
execution, delivery and performance of this Agreement, (ii) the exercise by the
Pledgee of any rights with respect to the Collateral or (iii) the pledge and
assignment of, and the grant of a security interest in, the Collateral
hereunder;
 
(f)  there are no pending or, to the best of Pledgor’s knowledge, threatened
actions or proceedings before any court, judicial body, administrative agency or
arbitrator which may materially adversely affect the Collateral;
 
 
2

--------------------------------------------------------------------------------

 
(g)  each Pledgor has the requisite power and authority to enter into this
Agreement and to pledge and assign the Collateral to the Pledgee, for the
ratable benefit of the Creditor Parties, in accordance with the terms of this
Agreement;
 
(h)  each Pledgor owns each item of the Collateral and, except for the pledge
and security interest granted to the Pledgee hereunder, the Collateral shall be,
immediately following the closing of the transactions contemplated by the
Documents, free and clear of any other security interest, mortgage, pledge,
claim, lien, charge, hypothecation, assignment, offset or encumbrance whatsoever
(collectively, “Liens”);
 
(i)  there are no restrictions on transfer of the Pledged Stock contained in the
certificate of incorporation or by-laws (or equivalent organizational documents)
of any Issuer or otherwise which have not otherwise been enforceably and legally
waived by the necessary parties;
 
(j)  none of the Pledged Stock has been issued or transferred in violation of
the securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject;
 
(k)  the pledge and assignment of the Collateral and the grant of a security
interest under this Agreement vest in the Pledgee, for the ratable benefit of
the Creditor Parties, all rights of each Pledgor in the Collateral as
contemplated by this Agreement; and
 
(l)  the Pledged Stock constitutes the percentage of the issued and outstanding
shares of capital stock of each Issuer as set forth on Schedule A attached
hereto.
 
5.  Covenants.  Each Pledgor jointly and severally covenants that, until the
Obligations shall be indefeasibly satisfied in full in cash and each Document
and each agreement and instrument entered into in connection therewith is
irrevocably terminated:
 
(a)  No Pledgor will sell, assign, transfer, convey, or otherwise dispose of its
rights in or to the Collateral or any interest therein; nor will any Pledgor
create, incur or permit to exist any Lien whatsoever with respect to any of the
Collateral or the proceeds thereof other than that created hereby.
 
(b)  Each Pledgor will, at its expense, defend the Pledgee’s right, title and
security interest in and to the Collateral against the claims of any other
party.
 
(c)  Each Pledgor shall at any time, and from time to time, upon the written
request of the Pledgee, execute and deliver such further documents and do such
further acts and things as the Pledgee may reasonably request in order to
effectuate the purposes of this Agreement including, but without limitation,
delivering to the Pledgee, upon the occurrence of an Event of Default,
irrevocable proxies in respect of the Collateral in form satisfactory to the
Pledgee.  Until receipt thereof, so long as an Event of Default has occurred and
is continuing beyond any applicable grace period, this Agreement shall
constitute the Pledgor’s proxy to the Pledgee or its nominee to vote all shares
of Collateral then registered in each Pledgor’s name.
 
 
3

--------------------------------------------------------------------------------

 
(d)  No Pledgor will consent to or approve the issuance of (i) any additional
shares of any class of capital stock or other equity interests of the Issuer; or
(ii) any securities convertible either voluntarily by the holder thereof or
automatically upon the occurrence or nonoccurrence of any event or condition
into, or any securities exchangeable for, any such shares, unless, in either
case, such shares are pledged as Collateral pursuant to this Agreement.
 
6.  Voting Rights and Dividends.  In addition to the Pledgee’s rights and
remedies set forth in Section 8 hereof, in case an Event of Default shall have
occurred and be continuing, beyond any applicable cure period, the Pledgee shall
(i) be entitled to vote the Collateral, (ii) be entitled to give consents,
waivers and ratifications in respect of the Collateral (each Pledgor hereby
irrevocably constituting and appointing the Pledgee, with full power of
substitution, the proxy and attorney-in-fact of each Pledgor for such purposes)
and (iii) be entitled to collect and receive for its own use cash dividends paid
on the Collateral which dividends shall be applied as set forth in Section 10
hereof.  Unless and until there shall have occurred and be continuing an Event
of Default, each Pledgor shall be permitted to exercise or refrain from
exercising any voting rights or other powers; provided that, in each case, no
vote shall be cast or any consent, waiver or ratification given or any action
taken or omitted to be taken if, in the reasonable judgment of the Pledgee, such
action would have a material adverse effect on the value of the Collateral or
any part thereof; and, provided, further, that each Pledgor shall give at least
five (5) days’ written notice of the manner in which such Pledgor intends to
exercise, or the reasons for refraining from exercising, any voting rights or
other powers other than with respect to any election of directors and voting
with respect to any incidental matters.  Following the occurrence and during the
continuance of an Event of Default, all rights of each Pledgor to vote and to
give consents, waivers and ratifications shall cease and all dividends and all
other distributions in respect of any of the Collateral, shall be delivered to
the Pledgee to hold as Collateral and shall, if received by any Pledgor, be
received in trust for the benefit of the Pledgee, be segregated from the other
property or funds of any other Pledgor, and be forthwith delivered to the
Pledgee as Collateral in the same form as so received (with any necessary
endorsement).
 
7.  Event of Default.  An “Event of Default” under this Agreement shall occur
upon the happening of any of the following events:
 
(a)  An “Event of Default” under any Document or any agreement or note related
to any Document shall have occurred and be continuing beyond any applicable cure
period;
 
(b)  Any Pledgor shall breach any term or provision of any Document to which its
is a party, including, without limitation, this Agreement, in any material
respect, which breach is not cured within any applicable cure or grace period
provided in respect thereof (if any);
 
(c)  Any representation or warranty of any Pledgor made herein, in any Document
or in any agreement, statement or certificate given in writing pursuant hereto
or thereto or in connection herewith or therewith shall be false or misleading
in any material respect;
 
(d)  Any attachments or levies in excess of $50,000 in the aggregate are made
upon any Pledgor’s assets or a judgment is rendered against any Pledgor’s
property involving a liability of more than $50,000 which shall not have been
vacated, discharged, stayed or bonded within thirty (30) days form the entry
thereof; or
 
 
4

--------------------------------------------------------------------------------

 
(e)  Any Pledgor shall (i) apply for, consent to, or suffer to exist the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or other fiduciary of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of creditors, (iii)
commence a voluntary case under any state or federal bankruptcy laws (as now or
hereafter in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (vi) not challenge within ten (10) days of the filing thereof, or fail
to have dismissed within forty five (45) days, any petition filed against it in
any involuntary case under such bankruptcy laws, or (vii) take any action for
the purpose of effecting any of the foregoing.
 
8.  Remedies.  In case an Event of Default shall have occurred and is
continuing, the Pledgee may:
 
(a)  Transfer any or all of the Collateral into its name, or into the name of
its nominee or nominees;
 
(b)  Exercise all corporate rights with respect to the Collateral including,
without limitation, all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any shares of the Collateral
as if it were the absolute owner thereof, including, but without limitation, the
right to exchange, at its discretion, any or all of the Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the Issuer thereof, or upon the exercise by the Issuer of any right, privilege
or option pertaining to any of the Collateral, and, in connection therewith, to
deposit and deliver any and all of the Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine, all without liability except to account for
property actually received by it; and
 
(c)  Subject to any requirement of applicable law, sell, assign and deliver the
whole or, from time to time, any part of the Collateral at the time held by the
Pledgee, at any private sale or at public auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for cash or credit or for other property
for immediate or future delivery, and for such price or prices and on such terms
as the Pledgee in its sole discretion may determine, or as may be required by
applicable law.
 
Each Pledgor hereby waives and releases any and all right or equity of
redemption, whether before or after sale hereunder.  At any such sale, unless
prohibited by applicable law, the Pledgee may bid for and purchase the whole or
any part of the Collateral so sold free from any such right or equity of
redemption.  All moneys received by the Pledgee hereunder, whether upon sale of
the Collateral or any part thereof or otherwise, shall be held by the Pledgee
and applied by it as provided in Section 10 hereof.  No failure or delay on the
part of the Pledgee in exercising any rights hereunder shall operate as a waiver
of any such rights nor shall any single or partial exercise of any such rights
preclude any other or future exercise thereof or the exercise of any other
rights hereunder.  The Pledgee shall have no duty as to the collection or
protection of the Collateral or any income thereon nor any duty as to
preservation of any rights pertaining thereto, except to apply the funds in
accordance with the requirements of Section 10 hereof.  The Pledgee may exercise
its rights with respect to property held hereunder without resort to other
security for or sources of reimbursement for the Obligations.  In addition to
the foregoing, Pledgee shall have all of the rights, remedies and privileges of
a secured party under the Uniform Commercial Code of New York (the “UCC”)
regardless of the jurisdiction in which enforcement hereof is sought.
 
9.  Private Sale.  Each Pledgor recognizes that the Pledgee may be unable to
effect (or to do so only after delay which would adversely affect the value that
might be realized from the Collateral) a public sale of all or part of the
Collateral by reason of certain prohibitions contained in the Securities Act,
and may be compelled to resort to one or more private sales to a restricted
group of purchasers who will be obliged to agree, among other things, to acquire
such Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.  Each Pledgor agrees that any such private sale
may be at prices and on terms less favorable to the seller than if sold at
public sales and that such private sales shall be deemed to have been made in a
commercially reasonable manner.  Each Pledgor agrees that the Pledgee has no
obligation to delay sale of any Collateral for the period of time necessary to
permit the Issuer to register the Collateral for public sale under the
Securities Act.
 
 
5

--------------------------------------------------------------------------------

 
10.  Proceeds of Sale.  The proceeds of any collection, recovery, receipt,
appropriation, realization or sale of the Collateral shall be applied by the
Pledgee as follows:
 
(a)  First, to the payment of all costs, reasonable expenses and charges of the
Pledgee and to the reimbursement of the Pledgee for the prior payment of such
costs, reasonable expenses and charges incurred in connection with the care and
safekeeping of the Collateral (including, without limitation, the reasonable
expenses of any sale or any other disposition of any of the Collateral),
reasonable attorneys’ fees and reasonable expenses, court costs, any other fees
or expenses incurred or expenditures or advances made by the Pledgee in the
protection, enforcement or exercise of its rights, powers or remedies hereunder;
 
(b)  Second, to the payment of the Obligations, in whole or in part, in such
order as the Pledgee may elect, whether or not such Obligations are then due;
 
(c)  Third, to such persons, firms, corporations or other entities as required
by applicable law including, without limitation, Section 9-615(a)(3) of the UCC;
and
 
(d)  Fourth, to the extent of any surplus to the Pledgors or as a court of
competent jurisdiction may direct.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Obligations,
each Pledgor shall be jointly and severally liable for the deficiency plus the
costs and reasonable fees of any attorneys employed by the Pledgee to collect
such deficiency.
 
11.  Waiver of Marshaling.  Each Pledgor hereby waives any right to compel any
marshaling of any of the Collateral.
 
12.  No Waiver.  Any and all of the Pledgee’s rights with respect to the Liens
granted under this Agreement shall continue unimpaired, and Pledgor shall be and
remain obligated in accordance with the terms hereof, notwithstanding (a) the
bankruptcy, insolvency or reorganization of any Pledgor, (b) the release or
substitution of any item of the Collateral at any time, or of any rights or
interests therein, or (c) any delay, extension of time, renewal, compromise or
other indulgence granted by the Pledgee in reference to any of the
Obligations.  Each Pledgor hereby waives all notice of any such delay,
extension, release, substitution, renewal, compromise or other indulgence, and
hereby consents to be bound hereby as fully and effectively as if such Pledgor
had expressly agreed thereto in advance.  No delay or extension of time by the
Pledgee in exercising any power of sale, option or other right or remedy
hereunder, and no failure by the Pledgee to give notice or make demand, shall
constitute a waiver thereof, or limit, impair or prejudice the Pledgee’s right
to take any action against any Pledgor or to exercise any other power of sale,
option or any other right or remedy.
 
13.  Expenses.  The Collateral shall secure, and each Pledgor shall pay to the
Pledgee on demand, from time to time, all reasonable costs and expenses,
(including but not limited to, reasonable attorneys’ fees and costs, taxes, and
all transfer, recording, filing and other charges) of, or incidental to, the
custody, care, transfer, administration of the Collateral or any other
collateral, or in any way relating to the enforcement, protection or
preservation of the rights or remedies of the Pledgee under this Agreement or
with respect to any of the Obligations.
 
 
6

--------------------------------------------------------------------------------

 
14.  The Pledgee Appointed Attorney-In-Fact and Performance by the
Pledgee.  Upon the occurrence of an Event of Default, each Pledgor hereby
irrevocably constitutes and appoints the Pledgee as such Pledgor’s true and
lawful attorney-in-fact, with full power of substitution, to execute,
acknowledge and deliver any instruments and to do in such Pledgor’s name, place
and stead, all such acts, things and deeds for and on behalf of and in the name
of such Pledgor, which such Pledgor could or might do or which the Pledgee may
deem necessary, desirable or convenient to accomplish the purposes of this
Agreement, including, without limitation, to execute such instruments of
assignment or transfer or orders and to register, convey or otherwise transfer
title to the Collateral into the Pledgee’s name.  Each Pledgor hereby ratifies
and confirms all that said attorney-in-fact may so do and hereby declares this
power of attorney to be coupled with an interest and irrevocable.  If any
Pledgor fails to perform any agreement herein contained, the Pledgee may itself
perform or cause performance thereof, and any costs and expenses of the Pledgee
incurred in connection therewith shall be paid by the Pledgors as provided in
Section 10 hereof.
 
15.  Recapture.  Notwithstanding anything to the contrary in this Agreement, if
the Pledgee or any other Creditor Party receives any payment or payments on
account of the Obligations, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other party under
the United States Bankruptcy Code, as amended, or any other federal or state
bankruptcy, reorganization, moratorium or insolvency law relating to or
affecting the enforcement of creditors’ rights generally, common law or
equitable doctrine, then to the extent of any sum not finally retained by the
Pledgee or such other Creditor Party, each Pledgor’s obligations to the Pledgee
and the other Creditor Parties shall be reinstated and this Agreement shall
remain in full force and effect (or be reinstated) until payment shall have been
made to the Pledgee and the other Creditor Parties, which payment shall be due
on demand.
 
16.  NewMarket China.  The Pledgor hereby instructs NewMarket China, Inc.
(“NewMarket China”) to act upon any instruction delivered to it by the Pledgee
with respect to the Pledged Stock issued by NewMarket China to Pledgor without
seeking any further instruction from the Pledgor, and, by its acknowledgement
hereof, NewMarket China hereby agrees to do so.  NewMarket China, by its written
acknowledgment and acceptance hereof, hereby acknowledges receipt of a copy of
this Agreement and agrees promptly to note on its books and records the security
interest granted under this Agreement.  NewMarket China also waives any rights
or requirements at any time hereafter to receive a copy of this Agreement in
connection with the registration of any Collateral in the name of the Pledgee or
its nominee or the exercise of voting rights by the Pledgee or its nominee in
accordance with the terms of this Agreement.
 
17.  Captions.  All captions in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.
 
18.  Miscellaneous.
 
(a)  This Agreement constitutes the entire and final agreement among the parties
with respect to the subject matter hereof and may not be changed, terminated or
otherwise varied except by a writing duly executed by the parties hereto.
 
(b)  No waiver of any term or condition of this Agreement, whether by delay,
omission or otherwise, shall be effective unless in writing and signed by the
party sought to be charged, and then such waiver shall be effective only in the
specific instance and for the purpose for which given.
 
 
7

--------------------------------------------------------------------------------

 
(c)  In the event that any provision of this Agreement or the application
thereof to any Pledgor or any circumstance in any jurisdiction governing this
Agreement shall, to any extent, be invalid or unenforceable under any applicable
statute, regulation, or rule of law, such provision shall be deemed inoperative
to the extent that it may conflict therewith and shall be deemed modified to
conform to such statute, regulation or rule of law, and the remainder of this
Agreement and the application of any such invalid or unenforceable provision to
parties, jurisdictions, or circumstances other than to whom or to which it is
held invalid or unenforceable shall not be affected thereby, nor shall same
affect the validity or enforceability of any other provision of this Agreement.
 
(d)  This Agreement shall be binding upon each Pledgor, and each Pledgor’s
successors and assigns, and shall inure to the benefit of the Pledgee and its
successors and assigns for the ratable benefit of the Creditor Parties.
 
(e)  Any notice or other communication required or permitted pursuant to this
Agreement shall be given in accordance with the Security Agreement.
 
(f)  THIS AGREEMENT AND THE OTHER DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.
 
(g)  EACH PLEDGOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY PLEDGOR,
ON THE ONE HAND, AND THE PLEDGEE AND/OR ANY OTHER CREDITOR PARTY, ON THE OTHER
HAND, PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER
DOCUMENTS, PROVIDED, THAT EACH PLEDGOR ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK; AND FURTHERPROVIDED, THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE THE PLEDGEE OR ANY OTHER CREDITOR PARTY
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO
COLLECT THE INDEBTEDNESS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE INDEBTEDNESS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
PLEDGEE.  EACH PLEDGOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH PLEDGOR
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUMNONCONVENIENS.  EACH PLEDGOR HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PLEDGOR AT
THE ADDRESS SET FORTH IN THE SECURITY AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON SUCH PLEDGOR’S ACTUAL RECEIPT THEREOF.
 
(h)  THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF
THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
PLEDGEE AND/OR ANY OTHER CREDITOR PARTY, AND/OR ANY PLEDGOR ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN
THEN IN CONNECTION WITH THIS AGREEMENT, ANY OTHER DOCUMENT OR THE TRANSACTIONS
RELATED HERETO OR THERETO.
 
(i)  It is understood and agreed that any person or entity that desires to
become a Pledgor hereunder, or is required to execute a counterpart of this
Agreement after the date hereof pursuant to the requirements of any Document,
shall become a Pledgor hereunder by (x) executing a Joinder Agreement in form
and substance satisfactory to the Pledgee, (y) delivering supplements to such
exhibits and annexes to such Documents as the Pledgee shall reasonably request
and/or set forth in such joinder agreement and (z) taking all actions as
specified in this Agreement as would have been taken by such Pledgor had it been
an original party to this Agreement, in each case with all documents required
above to be delivered to the Pledgee and with all documents and actions required
above to be taken to the reasonable satisfaction of the Pledgee.
 
(j)  This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same agreement.  Any signature delivered by a party by
facsimile or electronic transmission shall be deemed an original signature
hereto.
 
[Remainder of Page Intentionally Left Blank]


 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.
 

  NEWMARKET TECHNOLOGY, INC.          
 
By:
/s/ Philip M. Verges       Name Philip M. Verges       Title CEO          

 
 
 
 

  LV ADMINISTRATIVE SERVICES INC.,     as Agent          
 
By:
/s/ Scott Bluestein       Name Scott Bluestein       Title Authorized Signatory
         

 
 
Acknowledged and accepted this
 
______ day of November 2007.
 

           
NEWMARKET CHINA, INC.
 
 
By:
/s/ Philip J. Rauch       Name Philip J. Rauch       Title CFO          

 


 
9

--------------------------------------------------------------------------------

 


 
SCHEDULE A
 
Pledged Stock
 
Pledgor
Issuer
Class of Stock
Stock Certificate Number
Par Value
Number of Shares
% of outstanding Shares
NewMarket Technology, Inc.
IP Global Voice, Inc.
Common
22
$.0001
4,075,000
65%
NewMarket Technology, Inc.
NewMarket China, Inc.
Series A Preferred
N/A
No Par
250,000
100%
NewMarket Technology, Inc.
NewMarket Broadband, Inc.
Common
1
No Par
1,000
100%
NewMarket Technology, Inc.
Netsco, Inc.
Common
2
No Par
100
100%
NewMarket Technology, Inc.
NewMarket Intellectual Property, Inc.
Common
1
No Par
1,000
100%
NewMarket Technology, Inc.
RedMoon, Inc.
Common
44
$.0001
8,032,817
11%
NewMarket Technology, Inc.
Defense Technology Systems, Inc.
Class C Preferred
100
$.01
600,000
100%
NewMarket Technology, Inc.
Defense Technology Systems, Inc.
Class D Preferred
200
$.01
3,400,000
100%
NewMarket Technology, Inc.
Broker Payment Services
         
NewMarket Technology, Inc.
TekVoice Communications, Inc.
Common
6
$.001
762,122
10%
NewMarket Technology, Inc.
VirtualHealth Technologies, Inc.
Common
6122
$.001
1,400,000
3%


